DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended independent claim 21 contain the new limitation of “first Wi-Fi AP is not configured for direct communication with any of the one or more secondary in paragraphs [0022]-[0028], [0037]-[0043], and FIGS. 1 and 3”.  However, upon reading these paragraphs, the examiner did not find any explicit teaching of “first Wi-Fi AP is not configured for direct communication with any of the one or more secondary Wi-Fi APs”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 20090047924), Papa (US 20160094968) and Srinivasan (US 20100087221)
Regarding claim 21, Ray teaches a Self-Organizing Network (SON) (Fig. 1, WiFi mesh network 104, [0018]) capable of reorganizing a communication network to provide communication resources to a Wi-Fi enabled device initiating a communication requesting emergency services, comprising: 
a first Wi-Fi Access Point (AP) (Wifi AP 124a) for receiving data associated with the communication requesting emergency services originating from the Wi-Fi enabled [0026] The WiFi enabled wireless device 302, in response to a user dialing "911," may communicate dual-tone multiple frequency (DTMF) signals 304 to call an emergency service provider, such as police or firemen. In addition to the DTMF signals 304, mobile directory number 306 and GPS information 308 may be communicated from the WiFi enabled wireless device 302 to WiFi access point 124a);
one or more secondary Wi-Fi Aps (Wifi AP 124b-124n); none of which is a required participant in the communication requesting emergency services and (Fig. 3A shows the communication does not involve Wifi AP124b-124n)
a server for allocating resources between the first Wi-Fi AP and the one or more secondary Wi-Fi Aps (Figs. 1 & 3, controller 126; [0019] “controller 126 is configured to control communications on the WiFi mesh network 104. Each WiFi access point 124 registers with the controller 126 so that the controller knows when communications signals are being received from a particular WiFi access point.”).
However, Ray does not explicitly teaches a SON server for allocating resources for a device initiating the emergency service communication request.
	In an analogous art, Papa teaches a SON server (Fig. 4, coordination server 401containing the SON module 411) for allocating resources (choose specific uplink radio blocks/physical resource blocks) for a device initiating the emergency service  communication request (“[0020] “In response to the UE's emergency call request, the eNodeB to which it is attached, which may be a multi-radio access technology (multi-RAT) mobile wireless mesh base station, may be enabled to work with a coordination node incorporating a scheduler, which may be part of a self-organizing network ( SON) module. The SON module may choose specific uplink radio blocks/physical resource blocks (PRBs) that will cause the least uplink interference to adjacent eNodeBs, and send these blocks to the UE. The SON module may also permit the UE to use high transmission power to this UE for this emergent call.”)
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray’s teaching of a server handling the emergency to use Papa’s teaching of a SON server allocating resource to the UE as taught by Papa in order to reorganize and optimize the network performance as network condition changes.
 However Ray and Papa do not explicitly teach the first Wi-Fi AP is not configured for direct communication with any of the one or more secondary Wi-Fi APs. The examiner notes that the examiner interpret this limitation “not configured for direct communication” as the first AP communicates with the second AP via an intermediate point/network element.
	In an analogous art, Srinivasan teaches “the first Wi-Fi AP is not configured for direct communication with any of the one or more secondary Wi-Fi APs” (Fig. 7 shows AP504 communicates with AP502 via the Access controller. [0172] “a backhaul connection between the two access points (access point 504 and access point 502”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray, Papa and Srinivasan’s teaching of APs to also include Srinivasan’s teaching of configuring the APs to not configured to communicate directly to be backward compatible with older version of APs which did not have the capability to talk to other AP directly.

Regarding claim 3, the combination of Ray, Papa and Srinivasan teaches the SON of claim 21, wherein the SON (coordination server 401) is implemented as a distributed SON system with SON functionality distributed over a plurality of components within the network (Papa [0054] Coordination server 401 may also communicate resource reservations. In some embodiments, coordination server 401 may share scheduling responsibilities, and these responsibilities may be divided between the nodes).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ray, Papa and Srinivasan further in view Ramankutty (US 20100299419)

Regarding claim 2, the combination of Ray, Papa and Srinivasan teaches the SON of claim 21, wherein except for further comprising a SIP server (network device that may be implemented as SIP server) in communication with the SON server.  In an analogous art, Ramankutty teaches a SIP server in communication with the SON server (management server) (“[0008] initiating at a network device, upon introduction to a self-organizing network, communication to acquire addressing information of the network device and a managing server for the self-organizing network, and to obtain configuration information from the management server to initialize the network device on the self-organizing network; “[0062] The network device or gateway described above can be implement ..with multiple and different integrated functionalities..Other types of functionalities can also be implemented on a chassis in other embodiments are .. a base station, a access network..an IP Gateway, .. a session initiation protocol (SIP) server”).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Ray, Papa and Srinivasan’s teaching of SON server to communicate with a number of types of devices/servers such as a SIP server as taught by Ramankutty in order to increase the system’s versatility by being able to integrate with many different types of network devices.

Claims 4 rejected under 35 U.S.C. 103 as being unpatentable over Ray, Papa and Srinivasan further in view of Official Notice.

Regarding claim 4, the combination of Ray, Papa and Srinivasan teaches the SON of claim 21, wherein the SON is implemented as a hybrid SON architecture. However, the examiner takes official notice that the concept of hybrid SON is well known in the art.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Ray, Papa and Srinivasan’s teaching of SON to utilize the well-known concept of Hybrid-SON since H-SON offers the best of both worlds and offers a range of new functions and benefits that do not currently exist in each of the other D-SON variants (see https://www.viavisolutions.com/en-us/literature/what-exactly-hybrid-son-white-paper-en.pdf)


15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray, Papa and Srinivasan further in view of Levine (US 20150365954)

Regarding claim 18, the combination of Ray, Papa and Srinivasan teaches the SON of claim 21, except for further comprising one or more network reorganization components for reorganizing the network to provide resources to the device transmitting the communication requesting emergency services.
In an analogous art, Levine teaches comprising one or more network reorganization components for reorganizing/reconfiguring the network to provide resources to the device transmitting the communication requesting emergency services ([0021] “the self-reconfiguring radio access network environment described herein, a system (self optimizing network) server acquires various types of status information bearing upon needs and current operation of the network, including status information relating to: emergency state… the system server designates a current set of radio frequency layer priorities on a per-radio frequency layer/channel basis.. incorporating frequency layer preferences into determinations of frequency layer priorities enables "preference-based" steering of radio network interface traffic to more suitable frequency layers in response to currently sensed/observed conditions”.)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray, Papa and Srinivasan’s teaching of SON server to also have the reorganization components so that the most relevant frequency is utilized based on the ever changing condition of the network ([0021] “incorporating frequency layer preferences into determinations of frequency layer priorities enables "preference-based" steering of radio network interface traffic to more suitable frequency layers in response to currently sensed/observed conditions”.)
Regarding claim 15, the combination of Ray, Papa, Srinivasan and Levine teaches the SON of claim 18, wherein the device (Ray, WiFi enabled wireless device) communicating the request for emergency services is the first Wi-Fi AP (Ray [0007] “Emergency 911 call may include a WiFi access point configured to receive calls from WiFi enabled wireless devices”; see first 304 in Fig. 3; [0026] The WiFi enabled wireless device 302, in response to a user dialing "911," may communicate dual-tone multiple frequency (DTMF) signals 304 to call an emergency service provider, such as police or firemen. In addition to the DTMF signals 304, mobile directory number 306 and GPS information 308 may be communicated from the WiFi enabled wireless device 302 to WiFi access point 124a).

Regarding claim 16, the combination of Ray, Papa, Srinivasan and Levine teaches the SON of claim 18, wherein the device (WiFi enabled wireless device) communicating the request for emergency services is a Wi-Fi enabled phone (Ray [0007] “Emergency 911 call may include a WiFi access point configured to receive calls from WiFi enabled wireless devices”).

Regarding claim 17, the combination of Ray, Papa, Srinivasan and Levine teaches the SON of claim 18, wherein the device communicating the request for emergency services is selected from the group consisting of a computer, a tablet, and a Wi-Fi enabled emergency services dedicated device (Ray [0007] “Emergency 911 call WiFi enabled wireless devices”).
Claims 9 and are rejected under 35 U.S.C. 103 as being unpatentable over Ray, Papa, Srinivasan and Levine further in view of Official Notice
Regarding claim 9, the combination of Ray, Papa, Srinivasan and Levine teaches the SON of claim 18, wherein one of the one or more network reorganization components for providing additional resources to the device transmitting the communication requesting emergency services is a component for instructing the AP to utilize functionality to communicate with the device transmitting the communication requesting emergency services (Levine 210 Fig. 2).  Ray, Papa and Srinivasan do not teaches beamforming component.  However, the examiner takes official notice that beamforming is well known in art.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Levine’s teaching of self-optimization network to also use the well-known beamforming technique in order to reduce interference and improve link budget.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray, Papa, Srinivasan and Levine further in view of He (US 20120044938)

Regarding claim 5, the combination of Ray, Papa, Srinivasan and Levine teaches the SON of claim 18, wherein one of the one or more network reorganization components for providing additional resources (Levine) to the device transmitting the Levine, the re-designation configuration 210, Fig. 2; [0021])
However, Levine does not teach “instructing APs not participating in the communication requesting emergency services to clear the band (service released).  
In an analogous art, He teaches “instructing APs not participating in the communication requesting emergency services to clear the band” (0025] The network side may allocate resource to the emergency service from resources unoccupied by the network side when the network side receives the request message and determines that the message is a request for emergency service; and [0026] a non-emergency or lower-level service may be released in accordance with a predetermined rule in the case that unused resources are insufficient at the network side; and [0027] resource obtained from the released service may be allocated to the emergency service.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray, Papa, Srinivasan and Levine’s teaching to also include He’s teaching of instructing non-emergency services to release the resources/band for the emergency services to be successfully performed.

Regarding claim 6, the combination of Ray, Papa, Srinivasan, Levine and He teaches the instructing APs not participating in the request emergency services to clear the band is instructing the APs not participating in the communication requesting emergency services and any associated clients to migrate to a new band (Levine; [0048] “In response a number of potentially very different re-designation settings are contemplated. In the case of a national or widespread emergency, the priorities of each ifferent re-designation settings means moving to different priority layer/frequency/band)

Regarding claim 7, the combination of Ray, Papa, Srinivasan, Levine teaches the SON of claim 18, wherein one of the one or more network reorganization components for providing additional resources (Levine) to the device transmitting the communication requesting emergency services is a channel steering component (Levine, the re-designation configuration 210, Fig.2)
However, Levine does not teach “instructing APs not participating in the communication requesting emergency services to clear the band (service released).  
In an analogous art, He teaches “instructing APs not participating in the communication requesting emergency services to clear the band” (0025] The network side may allocate resource to the emergency service from resources unoccupied by the network side when the network side receives the request message and determines that the message is a request for emergency service; and [0026] a non-emergency or lower-level service may be released in accordance with a predetermined rule in the case that unused resources are insufficient at the network side; and [0027] resource obtained from the released service may be allocated to the emergency service.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references to also include He’s teaching of instructing non-emergency services to release the resources/band for the emergency services to be successfully completed to potentially save lives.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ray, Papa, Srinivasan, Levine further in view Bernstein (US 20110019542)
Regarding claim 8, the combination of Ray, Papa, Srinivasan, Levine teaches the SON of claim 18, except wherein one of the one or more network reorganization components for providing additional resources to the device transmitting the communication requesting emergency services is a pause new client association component for restricting an AP involved in the communication requesting emergency services from accept new clients.  In analogous art, Bernstein teaches one of the one or more network reorganization components for providing additional resources to the device transmitting the communication requesting emergency services is a pause new client association component (denying a request for a new service flow) for restricting an AP involved in the communication requesting emergency services from accept new clients  ([0037] Admission or denial by the admission control component 24 can include denying a request for a new service flow, accepting the request without changes to existing service flows, accepting the request with modifications, accepting the request with modifications to one or more existing service flows (e.g. disconnecting a random voice call to find room for a 911 call or changing a randomly selected voice call from constant bit rate to best effort).) Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray, Papa and Srinivasan’s teaching to include Berstein‘s teaching in order to give higher priority to emergency call so that emergency call can get through first.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over in Ray, Papa, Srinivasan, Levine further in view Lubenski (US 20170070436)
Regarding claim 10, the combination of Ray, Papa, Srinivasan, Levine teaches the SON of claim 18, except wherein teaches one of the one or more network reorganization components for providing additional resources to the device transmitting the communication requesting emergency services is a power control component for controlling AP power. In analogous art, Lubenski teaches one of the one or more network reorganization components for providing additional resources to the device transmitting the communication requesting emergency services is a power control component for controlling AP power ([0074] “The SON module may be configured to provide transmit power increase/decrease functionality, radio band switching functionality”).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray’s teaching to necessarily include Lubenski‘s teaching to minimize noise and effectively range coverage.

Regarding claim 11, the combination of Ray, Papa, Srinivasan, Levine and Lubenski teaches the SON of claim 10, except the power control component increases the power to the device transmitting the communication requesting emergency services. In analogous art, Lubenski teaches the power control component increases the power to the device transmitting the communication requesting emergency services improves the signal to noise ratio ([0074] “The SON module may be configured to provide transmit power increase/decrease functionality, radio band switching functionality).  Lubenski‘s teaching to minimize noise and effectively range coverage.  

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Ray, Papa, Srinivasan, Levine and Lubenski further in view Raith (US 6115596)
Regarding claim 12, the combination of Ray, Papa, Srinivasan, Levine and Lubenski teaches the SON of claim 10, except the power control component increases the power to the AC handling the communication requesting emergency services.  In analogous art, Raith teaches the power control component increases the power to the AC handling the communication requesting emergency services (See Fig. increase power to Emergency power level Fig. 5, Steps 410 and 530; Col8 L59-65 “If the call is not an emergency call, then the non-emergency power level (which is likely lower than the emergency power level) is used to transmit at step 520. Otherwise, if an emergency call is being placed then a predetermined emergency power level is used at block 540 which can, for example, be a maximum transmit power level used to transmit in an umbrella cell.”) Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray’s teaching to necessarily include Raith‘s teaching of increase/decrease the power based on the nature of the service emergency or non-emergency so that the best power can be utilized for higher-priority/emergency call to increase call quality and ensure that the emergency situation can be resolved timely and successfully.  
claim 13, the combination of Ray, Papa, Srinivasan, Levine and Lubenski teaches the SON of claim 10, except wherein the power control component decreases the power to the AP not participating in the communication requesting emergency services.  In analogous art, Raith teaches the power control component decreases the power to the AP not participating in the communication requesting emergency services (See Fig. increase power to Emergency power level Fig. 5, Steps 410 and 530; Col8 L59-65 “If the call is not an emergency call, then the non-emergency power level (which is likely lower than the emergency power level) is used to transmit at step 520. Otherwise, if an emergency call is being placed then a predetermined emergency power level is used at block 540 which can, for example, be a maximum transmit power level used to transmit in an umbrella cell.”) Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ray’s teaching to necessarily include Raith‘s teaching of increase/decrease the power based on the nature of the service emergency or non-emergency so that the best power can be utilized for higher-priority/emergency call to increase call quality and ensure that the emergency situation can be resolved timely and successfully.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray, Papa and Srinivasan further in view of Levine (US 20150365954) furher in view of Harrang (US 20100216403)
Regarding claim 14, the combination of Ray, Papa, Srinivasan and Levine teaches SON of claim 18, Levine wherein one of the one or more network reorganization components for providing additional resources to the device transmitting the communication requesting emergency services.  However, Levine does not teach is Harrang teaches a Modulation and Code Scheme (MCS) control component (a MCS manager component 312) for controlling the modulation and code scheme ([0046] “the network resource manager component 310 may be configured to collaborate with the device power-level manager component 316 and the MCS manager component 312 in order establish and control various short-range wireless communications optimization processes associated with embodiments of the present invention.”) Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references’ teaching of SON network to also include include Harrang‘s teaching of the MCS scheme component to further optimize the network’s performance ([0048]).

Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior arts do not teach the newly amended limitation “the first Wi-Fi AP is not configured for direct communication with any of the one or more secondary Wi-Fi APs”.
The examiner notes that Srinivasan teaches “the first Wi-Fi AP is not configured for direct communication with any of the one or more secondary Wi-Fi APs” (Fig. 7 shows AP504 communicates with AP502 via the Access controller.

Applicant argues that.


The examiner respectfully disagrees.  The examiner submits that the purpose of a SON is to optimize a network performance.  Therefore, by combining a SON server, the combination would yield a more optimized network performance rather than a worse performance.  Furthermore, the examiner notes that applicant brings too much details of Ray into the rejection. The claim is very broad and merely recite “the access point for receiving data associated with the communication of emergency service”. Therefore, Ray was simply relied upon the very broad teaching of “the access point for receiving data associated with the communication of emergency service” without relying on all the other details. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646